Citation Nr: 0119263	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318 (2000).


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to 
February 1949 and apparently was a member of the new 
Philippine Scouts.  He died on March [redacted], 1997.  The appellant 
is his surviving widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  Although 
the appellant had requested a Travel Board hearing, she 
subsequently withdrew that request.

In November 2000, the Board remanded the case to the RO for 
further development.  The RO has attempted to complete all 
development requested and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran died March [redacted], 1997, at the age of 76.  The 
immediate cause of death was cardiorespiratory arrest, 
cerebrovascular accident, cerebral infarction.

2.  The medical evidence of record demonstrates no 
cardiorespiratory or cerebrovascular disorders during the 
veteran's period of service or within one year after service.

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for a service-connected disability that was rated 
totally disabling for a period of 10 years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(c)(1), 1310 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 
3.303, 3.309(a)(c), 3.310, 3.312 (2000).

2.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. §§ 5107); 38 C.F.R. § 3.22 (1999); 
38 C.F.R. §  20.1106 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to DIC benefits 
due to the military services of her deceased husband, who 
served as a new Philippine Scout and served with the United 
States Government.  She further contends that the veteran had 
told her that he had been treated for "heart sickness and 
hypertension" while on active duty in the military.


I.  Factual Background

The evidence shows that the veteran died in March 1997, at 
the age of 76.  The cause of death was cardiorespiratory 
arrest, cerebrovascular accident, cerebral infarction.

The veteran's service medical records are unavailable and the 
National Personnel Records Center (NPRC) has certified that 
the veteran had fire-related service.  Thus, it appears that 
his service medical records were lost in the fire at that 
facility in 1973.  The appellant was requested on two 
occasions to complete a NA Form 13055 so that an alternative 
search could be made to locate information regarding the 
veteran's service medical history.  However, the evidence 
indicates that she did not complete and submit this 
information.

The evidence indicates that the veteran never filed a claim 
for VA benefits and there is no medical evidence of a 
cardiorespiratory or cerebrovascular disorder within a year 
of his period of service.  The RO, in a letter dated in 
December 2000, requested that the appellant submit specific 
medical evidence and inform the RO of the doctors and medical 
facilities in which the veteran received treatment, 
particularly for heart or cerebrovascular disorders.  

Later in December 2000, the appellant submitted copies of 
private medical records.  These records show treatment in 
March 1997.  An x-ray report dated March 17, 1997, shows that 
the veteran had pneumonic progress in the left lower lung and 
an atheromatous aorta.  He was hospitalized on March 21, 
1997, with complaints of difficulty breathing and body 
weakness.  The diagnoses were hypertensive vascular disease, 
chronic obstructive pulmonary disease, status post 
cerebrovascular accident, and left hemiplegia.  The hospital 
records show that the veteran died on March [redacted], 1997.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in law during the pendency of this appeal. On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant in 
this case.  In March 1998, the RO sent a letter to the 
appellant informing her of the entitlement of dependency and 
indemnity compensation, and of the evidence needed to file a 
formal claim.  In June 1998, the RO sent two more letters to 
the appellant requesting additional evidence and notifying 
her of the possibility that the veteran's military records 
may have been destroyed.  Further, the RO sent the appellant 
another letter in December 2000, notifying her of additional 
evidence necessary in order to support her claims for VA 
benefits.  In addition, the RO provided the appellant with 
the pertinent law and regulations in the May 1999 Statement 
of the Case and in the March 2001 Supplemental Statement of 
the Case.  
Further, the RO took all reasonable efforts to try to obtain 
the veteran's service medical records.

The Board notes that in its November 2000 remand, it 
requested that the RO provide the appellant with another NA 
Form 13055 and again request that she complete it and return 
it to the RO so that a further search for information 
regarding the veteran's service medical records could be 
conducted by NPRC.  The evidence of record indicates that the 
appellant did not return this form.  Therefore, the RO did 
not contact NPRC again and request information as to the 
veteran's service medical records.

In addition, in the November 2000 remand, the Board requested 
that the RO try to obtain copies of treatment records from 
two private hospitals identified by the appellant.  It 
appears, however, that these separately named hospitals are 
the same facility.  According to a March 2001 Report of 
Contact, the one name is the former name of the same 
hospital.  The appellant has submitted copies of treatment 
records from this private hospital.  Therefore, there appear 
to be no additionally identified treatment records that the 
RO should try to obtain in order to satisfy its duty to 
assist.  The appellant has not identified treatment that the 
veteran received at any VA medical facility.  Accordingly, 
there are no VA medical records which the RO should have 
requested.

A.  Service Connection for Cause of Death

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

If not shown in service, service connection may be granted 
for a chronic disease if shown disabling to a compensable 
degree within one year (for Hansen's disease (leprosy) and 
tuberculosis, within three years; multiple sclerosis, within 
seven years) from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5107(b)); 38 C.F.R. §§ 3.102, 4.3 
(2000).

There is no medical evidence that the veteran's 
cardiorespiratory arrest, cerebrovascular accident, or 
cerebral infarction were related to his period of military 
service.  Unfortunately, the veteran's service medical 
records are unavailable and the only supporting evidence is a 
statement from the appellant that the veteran had told her 
that he had been treated during service for "heart sickness 
and 
hypertension."  In addition, there is no medical evidence of 
treatment of a heart disorder, or other chronic disability 
related to his terminal disorders, within one year after his 
period of service terminated.  See 38 C.F.R. §§ 3.307, 3.309.  
The earliest medical records of treatment for the cardiac and 
cerebrovascular disorders are the terminal hospital records 
dated in March 1997.  None of these records relates the 
veteran's disorders to his period of service approximately 50 
years earlier.

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the appellant.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
addition, the Board finds that a preponderance of the 
evidence of record establishes that the cause of the 
veteran's death was not related to military service, either 
directly or proximately.  Accordingly, the claim for service 
connection for the veteran's cause of death must be denied.

B.  Entitlement to DIC

If a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a deceased veteran in the 
same manner as if the death were service-connected if the 
veteran's death was not caused by his willful misconduct and 
the veteran was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling for 
a period of at least 10 years immediately preceding death  
38 U.S.C.A. § 1318(b).  The implementing regulation adds that 
at the time of the veteran's death, he was in receipt of or 
for any reason was not in receipt of but would have been 
entitled to receive compensation at the time of death  
38 C.F.R. § 3.22.

The Court has held that a claimant may receive section 1318 
benefits under any one of the following theories:  (1) If the 
veteran was in actual receipt of compensation at a total 
disability rating for 10 consecutive years preceding death; 
(2) if the veteran would have been entitled to receive such 
compensation but for clear and unmistakable error in previous 
final RO decisions and certain previous final Board 
decisions; or (3) if, on consideration of the evidence in the 
veterans' claims file or in VA custody prior to the veteran's 
death and the law then or subsequently made retroactively 
applicable, the veteran hypothetically would have been 
entitled to receive a total disability rating for a period or 
periods of time, when added to any period during which the 
veteran actually held such a rating, that would provide such 
a rating for at least the 10 years immediately preceding the 
veteran's death.  See Carpenter v. West, 11 Vet. App. 140, 
142 (1998); Green v. Brown, 10 Vet. App. 111, 114 (1997).

During the pendency of the appellant's appeal, VA promulgated 
changes to 38 C.F.R. § 3.22.  See 65 Fed. Reg. 3388 (2000) 
(effective January 21, 2000).  The amendments clarify the 
meaning of "entitled to receive" for purposes of that 
section.  The changes limit payment of DIC to cases where the 
veteran had, during his lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error by VA.  65 Fed. Reg. 3388 (2000).  It eliminated the 
theory of hypothetical entitlement.  Generally, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, such amendments may not be applied 
prior to the stated effective date.  See generally 
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461 
(1997); VAOPGCPREC 3-2000.

To the extent that the amendments are more restrictive, the 
Board finds that the previous version of 38 C.F.R. § 3.22 is 
more favorable to the appellant and will be applied in this 
case.  Karnas, 1 Vet. App. at 313. 

Except with respect to benefits under the provisions of 
38 U.S.C.A. § 1318, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106; see Timberlake v. Gober, 14 Vet. App. 
122 (2000); Marso v. West, 13 Vet. App. 260 (1999).  The 
Court has established that, under section 20.1106, if 
decisions rendered during the veteran's lifetime demonstrate 
that he or she did not have a total disability rating for a 
continuous period of ten years immediately preceding death, a 
survivor must show clear and unmistakable error in the 
pertinent decision or decisions during the veteran's lifetime 
in order to establish entitlement to DIC under section 1318.  
Marso, 13 Vet. App. at 267.

In this case, at the time of the veteran's death in March 
1997, he had filed no claims for service connection and had 
no service-connected disabilities.  Accordingly, the veteran 
was not rated totally disabled for any length of time prior 
to his death.  The veteran was not in actual receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding death.  He would not have been entitled to 
receive such compensation but for clear and unmistakable 
error in previous final RO or Board decisions.  In addition, 
the evidence does not show that the veteran hypothetically 
would have been entitled to receive a total disability rating 
for a period or periods of time, when added to any period 
during which the veteran actually held such a rating, that 
would provide such a rating for at least the 10 years 
immediately preceding his death.  Accordingly, the criteria 
specified in the statue are not satisfied.  See 38 C.F.R. 
§ 1318.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

